 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDTennessee Packers, Inc., Frosty Morn DivisionandAmalagamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, Local No. 405.Case No. 26-CA-1955.October 12, 1965DECISION AND ORDEROn March 22, 1965, Trial Examiner Boyd Leedom issued his Deci-sion in the above-entitled proceeding, finding that Respondent had notengaged in the unfair labor practices allgged in the complaint, andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(L) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the General Counsel's exceptions and brief, andthe entire record in the case, and hereby adopts the findings, conclu-sions, andrecommendations of the Trial Examiner.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis casewas triedin Clarksville,Tennessee,before Trial Examiner Boyd Leedomon February1 and2, 1965.The originalcharge was filed October 20, 1964, and theamended charge,October 23, 1964.The complaint is dated November27, 1964.The sole issue is whetherthe Respondent violated Section 8(a)(3) ofthe Act whenitdischargeditsemployeeWallaceHester.Respondent is a meat processor. Itadmits thatitknew ofHester's past union activity when he was discharged.Thus theultimate andonly question is whether the discharge was discriminatorily motivated.No briefshave beenfiled.Upon theentire record, and my observation of thedemeanor of the witnesses, it is recommended that the complaint be dismissed forall the reasonshereinafter set forth.FINDINGS OF FACT AND CONCLUSIONS OF LAWI find as facts the allegations of the complaint as to the nature and extent ofRespondent's business,admitted by the answer,and therefore conclude that,withinthe meaning of the Act, Respondent is an employer engaged in commerce and in abusiness affecting commerce;and also find and conclude that,the Union named inthe caption is a labor organization,which is also conceded.The Union has sought,without success,since 1952 to organize Respondent at theplantwhere employee Hester worked.In connection with these organizationalefforts the Board has found Respondent in violation of the Act in several respectsas reflected in the cases reported at 124 NLRB 1117, 143 NLRB 494, and 146 NLRB165.I take official notice of these cases but consider them only as background inconnection with the issues presented in this case.155 NLRB No. 22. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION207Whether Respondent violated the Act in the discharge of the employee Hesterdepends on inferences to be drawn from the evidence adduced.As in nearly allsuch cases as this, there is no direct evidence of discriminatory motivation in thedischarge.The evidence shows that the employee Hester had done various jobs on a hogprocessing line.Much of such evidence was offered, as I understand the purpose,to establish that his performance on the line was no worse than other employeesabout whom Respondent made no serious complaint and who were not discharged.This evidence and effort in behalf of the General Counsel's case,however,becomesquite inconsequential inasmuch as employee Hester admitted that he was not ableto cope with the job from which he was finally discharged;i.e., the removal ofentrails from the carcass,a two-stage operation;and could not perform another jobdiscussed with him just prior to his dismissal,that of"trimming butts."The decisivequestion in the case, as previously indicated,reduces to this:Did Respondent witha discriminatory intent transfer Hester into a job, believing he could not perform it,just to establish his incapacity and thereby create a reason for his discharge?Relatedto this is the question whether the other job discussed with Hester before his dis-charge, that is the job of"trimming butts," was mentioned knowing that he couldnot perform it, as a coverup,so to speak,for a discriminatory motivation promptingthe Respondent's action with respect to him.The facts and circumstances that tend to sustain an inference that the dischargewas discriminatory are as follows:(1)As revealed by the Board's decisions herein-before cited,thisRespondent and certain of the managerial personnel involved inthe other cases and also in this one, have been found to have had union animus anddiscriminatory intent with respect to adverse action involving other employees, (2)the Respondent admits knowledge of the employee Hester's rather substantial activityin behalf of the Union.His latest open union activity occurred in July when hetestified in a Board hearing on objections to an election within the plant.Hester'sdischarge occurred in October of the same year, 1964, (3) Hester had been in theemployment of Respondent since August 29, 1957, more than 7 years when he wasdischarged,(4) he had held one job at the scalding tub for approximately 5 yearsand had performed the work there acceptablyinsofar as the evidence discloses, and(5) the job to which he was transferred and from which he was discharged, was oneof the hardest on the line.The foregoing circumstances raise suspicions as to Respondent'smotivation, andmust account for the issuance of the complaint.The facts and circumstances that support the inference that Hester was dischargedfor good and sufficient reason are as follows:(a) the hog slaughtering operationinvolved a continual interchange of employees among the various jobs to be per-formed.Hester was involved over the years in various such changes so that a trans-fer for him was not a new experience, (b) Hester,early in his employment,had beenengaged in "one half' of the job from which he was discharged.This previousexperience was in removing entrails from the hogs.The other"half" of his finaljob, at which he had no previous experience,was making the cuts necessary to releasethe entrails from the body,(c)Respondent changed its operation involving theprocessing of hogs a few months before Hester's discharge and his new assignmentwas incidental to this change,and (d)the immediate cause for the transfer was anaccident in which the employee regularly performing the job to which Hester wasassigned,one James Nix, cut his hand.If Hester had worked out satisfactorily in thenew assignment he would have been kept on it on a more or less permanent basis,with Nix, the most skilled man in the department, moving about as a kind of utilityman.This case does not present the usual credibility problem of deciding which of twoconflicting stories is true.The problem here rather has to do largely with testimonyof the three witnesses called by the Respondent, Clay Barnes, Howard Sleigh, andParker Sugg, not controverted by testimonial evidence.Their stories are essentiallyconsistentIf they told the truth the discharge of Hester was justified. If they lied,their testimony presents a pretext typical of many 8(a) (3) cases. I credit their testi-mony on all crucial points,those points relating to recitals(a) through(d) above,and the findings that follow.ThusI find and conclude that the changes made in Respondent's operations weremade for the reasons given by the witnesses Barnes and Sleigh; also that they trans-ferred Hester to the job from which he was fired for the reasons they gave in theirtestimony;and thus that Hester's discharge was not discriminatorily motivated. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDI also find and conclude that when Foreman Sleigh asked Hester if he thought hecould trim butts satisfactorily,this was a good-faith exploration into the possibilitiesof finding another place to use Hester,and that Hester closed such possibilities withhis negative reaction.While Hesterhad worked a long time at the scalding tank, he had been off of thatlob for a considerable time and it was adequately filled by another employee whosecapacity insofar as the evidence shows could have been limited or especially suitedto that taskThe coincidence of Hester's transfer on the day following his appear-ance at the Board hearing loses significance in the light of the fact that the employeeNix's accident required an immediate transfer of someone into the job. I credit thetestimony that Hester's past experience made him a likely substitute.I find and conclude that Hester's performance at various jobs to which he had beenassigned ranged between unsatisfactory and mediocre and that Respondent was notrequired to make one or more transfers of other employees suitably assigned in orderto find a place for an employee of Hester's qualifications.It is concluded that the General Counsel's burden of proving a case by a prepon-derance of the evidence,fails as to motivation.The union animus of the earlier casescannot be made an essential factor of an unfair labor practice in this case;and suchcircumstantial evidence as there is bearing on motivation,does not overcome thepositive,credited testimony of the Respondent's three witnesses.The unhappyhistory of labor disputes in Respondent'sClarksville plant hasundoubtedly given some of its management people much practice in the art of testi-fying persuasively.But in this history of cases their testimony has been found credi-ble in some instances.To illustrate,in the case at 143 NLRB 494, the witnessesBarnes and Sleigh testified.Neither Trial Examiner Sidney S. Asher,nor the Board,discredited their testimony in any substantial part. In this case they, and the witnessSugg as well,testified forthrightly,and related plausible, highly believable stories.It is unfortunate that all the energies expended by all the parties in this litigationand the numerous previous cases have not been directed into more productive chan-nels.As was said by a former distinguished Trial Examiner and member of theBoard, Stephen S. Bean, in a style typically his and in language unanimously affirmedby the Board."The way to industrial peace and prosperity is not found paved withlitigious stumbling blocks on suspicion of malign intent whenever an already chastenedemployer, once called to account for having slipped over the metes and bounds offair practice,thereafter exercises his legitimate managerial prerogatives."Becker-Durham, Inc.,132 NLRB 1131, 1136.A recent courtdecision,N.L.R B.v.Park Edge Sheridan Meats, Inc.,341 F. 2d725 (C.A. 2), has language virtually echoing the language quoted above fromBecker-Durham. Park Edgedealt with a situation somewhat different than the instant case,but also similar in some respects.It involved a Board decision with a dissent ofdecided discernment,and the interesting,incisive initial decision of CharlesW.Whittemore.The court said that the Respondent there"ought not be viewed ashaving such a propensity for sin that every episode is given the worst interpretation,or be condemned by indiscriminate repetition of the phrase that its conduct "mustbe assessed against the background of its earlier unfair labor practices ...."RECOMMENDED ORDERIt is recommended that the complaint be dismissed.General Electric CompanyandInternational Brotherhood ofElectricalWorkers,Local 1198,AFL-CIO.Case No. 9-CA-3109.October 13, 1965DECISION AND ORDEROn March 10, 1965, Trial Examiner Samuel M. Singer issued hisDecision in the above-entitled proceeding,finding that Respondent hadnot engagedin unfair labor practices as allegedin the complaint, and155NLRB No. 24.